Citation Nr: 0421694	
Decision Date: 08/09/04    Archive Date: 08/17/04

DOCKET NO.  98-08 773A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for arthritis of 
multiple joints, including as secondary to service-connected 
disabilities. 

2.  Entitlement to service connection for a depressive 
disorder, including as secondary to service-connected 
disabilities. 

3.  Entitlement to service connection for prostate cancer. 

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
sinusitis with allergic rhinitis. 

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
athlete's foot. 

6.  Entitlement to an increased rating for degenerative joint 
disease of the cervical spine, currently evaluated as 30 
percent disabling. 

7.  Entitlement to an initial compensable evaluation for 
bilateral sensorineural hearing loss. 




8.   Entitlement to an increased rating for tinea cruris 
involving the groin and left thigh, currently evaluated as 10 
percent disabling.  

9.  Entitlement to an initial compensable evaluation for 
hemorrhoids.

10.  Whether a substantive appeal as to the issue of 
entitlement to service connection for a temporomandibular 
joint disorder was timely filed.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from July 1977 to 
September 1992.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of December 1997, January 
1999, and June 2000 by the Montgomery, Alabama, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  




By the December 1997 rating decision, the RO, in pertinent 
part, denied entitlement to an evaluation in excess of 20 
percent for degenerative joint disease of the cervical spine.  

By the January 1999 rating decision, the RO, in pertinent 
part, denied entitlement to service connection for prostate 
cancer and for arthritis of the low back, both legs and right 
shoulder.  The RO also determined that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for athlete's foot.  The RO 
also assigned an increased rating of 30 percent for 
degenerative joint disease of the cervical spine effective 
November 4, 1996, date of claim.  

By the June 2000 rating decision, the RO granted service 
connection for bilateral hearing loss and assigned a 
noncompensable evaluation effective from November 4, 1996, 
date of claim.  By the same decision, the RO denied service 
connection for sinusitis and major depressive disorder.  

Additional comments regarding the procedural status of 
several of the individual issues on appeal are required:  

Arthritis.  Although the RO subdivided the claims involving 
entitlement to service connection for arthritis into separate 
issues involving individual joints (specifically, the low 
back, both legs and right shoulder), the Board has 
consolidated the claims under the single issue of entitlement 
to service connection for arthritis of multiple joints.  

Sinusitis with allergic rhinitis.  Service connection for 
sinusitis was initially denied by the RO in July 1993, and 
the veteran did not appeal.  Service connection was again 
denied by a rating decision of December 1994, this time on 
the basis that no new and material evidence to reopen the 
claim had been received.  Service connection for allergic 
rhinitis was also denied.  The veteran did not appeal this 
determination.  



The veteran subsequently requested that the claim as to 
sinusitis and allergic rhinitis be reopened.  By its rating 
decision of June 2000, the RO denied service connection on 
the basis of a de novo review but did not make a finding as 
to whether new and material evidence to reopen the claim had 
been received.  Since the claim has previously been denied on 
two occasions and those denials were not appealed, the issue 
before the Board is whether new and material evidence to 
reopen the claim has been submitted.  

The question of whether a previously denied claim for service 
connection may be reopened is a jurisdictional matter that 
must be addressed before the merits of a claim may be 
considered.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  The issue must always be considered, regardless of 
the action of the RO.  Id.  Accordingly, the Board will 
address the new and material evidence question before 
proceeding to the merits of the claim.  

Depressive disorder.  The veteran's claim for service 
connection for a depressive disorder has been denied on the 
basis that such disorder was not incurred in or related to 
military service.  However, at his December 2003 Travel Board 
hearing, the veteran testified that he had been told that his 
depression was secondary to prostate cancer "and also some of 
my other disabilities that I have."  

Although he did not specify which of the "other disabilities" 
had been cited as a cause of depression, given that the 
veteran has established service connection for five other 
disorders, the Board construes the statement as a request 
that service connection for depression be granted on a 
secondary basis.  The issue on appeal relating to depression 
has been revised to include the question of secondary service 
connection.  

Temporomandibular joint disorder.  The Board has added to the 
appeal the issue of whether a substantive appeal as to the 
issue of entitlement to service connection for a 
temporomandibular joint disorder was timely filed.  



The veteran's entitlement to service connection for a 
temporomandibular joint disorder (TMJ) was initially 
adjudicated by the RO in June 2000, when the claim was 
initially denied.  Although the veteran filed a timely notice 
of disagreement with this denial, a question has arisen as to 
whether he perfected his appeal as to this issue by the 
filing of a timely substantive appeal.  

Under VA regulations, a substantive appeal must be filed 
within 60 days from the date of mailing of the statement of 
the case or a supplemental statement of the case or within 
the remainder of the one-year period from the date of mailing 
of notification of the determination being appealed, 
whichever period ends later.  38 U.S.C.A. § 7105(b)(d) (West 
2002); 38 C.F.R. § 20.302(b)(c) (2003).  

Following receipt of the veteran's notice of disagreement, 
the RO did not immediately issue a statement of the case as 
to the TMJ issue.  In June 2002, it conducted a further 
review of the claim in light of the Veterans Claims 
Assistance Act of 2000 (VCAA) and continued its prior denial.  

A statement of the case addressing the TMJ issue was mailed 
to the veteran on July 8, 2002, accompanied by an enclosure 
containing instructions regarding the need to file a formal 
appeal within a specified period of time.  

A document identified as a "notice of disagreement" with, 
in part, the June 2002 rating decision as to TMJ was received 
in July 2003.  However, a notice of disagreement with that 
decision was already pending at that time, and a statement of 
the case addressing the TMJ issue had already been issued.  

No document potentially recognizable as a substantive appeal 
was received within 60 days of the July 2002 statement of the 
case.  Consequently, the question of whether the July 2003 
document may be accepted as a timely substantive appeal as to 
the TMJ issue must be considered.  




Tinea cruris and hemorrhoids.  By a rating decision of March 
2003, the RO denied the veteran's claim for a rating higher 
than 10 percent for tinea cruris of the groin and left leg 
(thigh), and granted entitlement to service connection for 
hemorrhoids with assignment of a noncompensable evaluation, 
effective January 15, 2003.  

A notice of disagreement with this determination was received 
from the veteran in December 2003.  Accordingly, the issue of 
entitlement to an increased rating for the service-connected 
skin disorder will be addressed below in the remand portion 
of this decision in accordance with the requirements of 
Manlincon v. West, 12 Vet. App. 238 (1999).  

Carpal tunnel syndrome.  By the rating decision of June 2002, 
the RO denied service connection for carpal tunnel syndrome 
of the right wrist and the left wrist.  The veteran was 
notified of these determinations by letter on July 15, 2002.  
A notice of disagreement with these denials was received on 
July 17, 2003.  Since the notice of disagreement was not 
received within one year after the RO's notice of the denial 
of service connection for carpal tunnel syndrome, it was not 
timely filed.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.302(a) (2003).  

In the absence of a timely notice of disagreement with the 
denial of service connection for carpal tunnel syndrome of 
either wrist, the Board does not have jurisdiction to address 
the matter on appeal.  However, the July 2003 document may be 
accepted as an informal request to reopen the claim.  That 
question is therefore referred to the RO for appropriate 
action.  Godfrey v. Brown, 7 Vet. App. 398 (1995).

Except for the issues of whether previously denied claims for 
service connection for athlete's foot and sinusitis with 
allergic rhinitis have been reopened by new and material 
evidence, the issues presently before the Board are remanded 
to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran if further 
action is required on his part.  


FINDINGS OF FACT

1.  The RO denied reopening the claim of entitlement to 
service connection for sinusitis and allergic rhinitis when 
it issued an unappealed rating decision in December 1994.  

2.  Evidence received since the December 1994 rating decision 
bears substantially and directly on the issue at hand, is not 
cumulative or redundant, and is significant to such degree 
that it must be considered in order for the Board to fairly 
decide the merits of the claim.  

3.  The RO denied entitlement to service connection for 
athlete's foot when it issued an unappealed rating decision 
in February 1992.  

4.  Evidence received since the February 1992 rating decision 
bears substantially and directly on the issue at hand, is not 
cumulative or redundant, and is significant to such degree 
that it must be considered in order for the Board to fairly 
decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  Evidence received since the December 1994 rating decision 
wherein the RO denied reopening the claim of entitlement to 
service connection for sinusitis with rhinitis is new and 
material, and the veteran's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 3.159, 
3.160(d), 20.1103 (2003).  

2.  Evidence received since the February 1992 rating decision 
wherein the RO denied entitlement to service connection for 
athlete's foot is new and material, and the veteran's claim 
for that benefit is reopened.  38 U.S.C.A. §§ 5103, 5103A, 
5104, 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.156(a), 3.159, 3.160(d), 20.1103 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter -- Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefines 
VA obligations with respect to notice and duty to assist.  
Regulations implementing the VCAA were issued in August 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence, not previously provided to the Secretary, 
that is necessary to substantiate the claim.  VA must also 
advise a claimant which evidence the claimant must supply and 
which evidence the VA will obtain on his or her behalf.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The VCAA also requires VA to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2098 (2000) (codified at 38 U.S.C.A. § 
5103A).  

In the present case, the issues of entitlement to service 
connection for athlete's foot and sinusitis with allergic 
rhinitis require determinations as to whether previously 
denied claims have been reopened by submission if new and 
material evidence.  The sufficiency of VCAA compliance as to 
the other issues before the Board will be discussed below 
under the remand heading.  

A letter furnished to the veteran in November 2003 satisfies 
the VCAA notice requirements as to sinusitis with allergic 
rhinitis.  No notice letter as to athlete's foot has been 
sent to the veteran at any time.  

With respect to the VA duty to assist, the regulations 
implementing the VCAA limit the duty to assist a claimant 
seeking to reopen a claim to procurement of Government 
records, including VA records, service department records, 
and records from other federal agencies.  66 Fed. Reg. 
45,620, 45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
3.156(c)(1)(2)(3)).  

To the extent that the notice and duty to assist obligations 
as to athlete's foot and sinusitis with allergic rhinitis 
remain unsatisfied, such deficiencies will be cured on remand 
as directed below.  Since the determinations herein as to 
reopening of both claims is favorable to the veteran, there 
is no possibility that consideration of the issue on appeal 
before adequate VCAA compliance has been obtained will result 
in prejudice to him.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  


Criteria

Materiality & Finality

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d) 
(2003).  

A determination by the agency of original jurisdiction of 
which the claimant is properly notified is final if an appeal 
is not perfected.  When the Board affirms a determination of 
the agency of original jurisdiction, such determination is 
subsumed by the final appellate decision.  38 U.S.C.A. 
§§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.1103, 20.1104 
(2003).  

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusion based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 2002).  



A final and binding agency decision shall not be subject to 
revision on the same 
factual basis except by duly constituted appellate 
authorities, or except as provided in 38 C.F.R. § 3.105.  
38 C.F.R. § 3.104(a) (2003).  

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2003); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).

In Hodge, the United States Court of Appeals for the Federal 
Circuit (CAFC) noted that new evidence could be sufficient to 
reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  
Id, at 1363.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 2002); Hickson v. West, 
12 Vet. App. 247 (199); Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).

A RO determination as to whether evidence is "new and 
material" for purposes of reopening is subject to de novo 
adjudication by the Board.  Barnett v. Brown, 83 F. 3d 1380, 
1383 (Fed. Cir. 1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (effective prior to August 29, 2001).  

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it (1) was not of record at 
the time of the last final disallowance of the 
claim and is not merely cumulative of evidence of record; (2) 
is probative of the issue at hand; and (3) is significant 
enough, either by itself or in connection with other evidence 
in the record, that it must be considered to decide the 
merits of the claim.  See Anglin v. West, 203 F. 3d 1343, 
1345-1346 (Fed. Cir. 2000) (upholding the first two prongs of 
the Cohen new and materiality test while defining how 
materiality is established (the third prong as listed 
above)); see also Shockley v. West, 11 Vet. App. 208 (1998); 
Evans v. Brown, 9 Vet. App. 273, 283 (1996); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

For the purpose of establishing whether new and material 
evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard 
for finding new and material evidence has changed as a 
result.  66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(38 C.F.R. § 3.156(a)).  This change in the law is applicable 
only to claims filed after August 29, 2001, the effective 
date of the amendment.  As amended, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2003).  

General Service Connection

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 2002);  38 C.F.R. § 3.303 
(2003).  

If not shown in service, service connection various 
presumptive diseases if shown disabling to a compensable 
degree during the first post service year.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003).  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).  

When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating the disability was in fact incurred or 
aggravated during the veteran's service.  See 38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2003).

As stated by the CAVC, "[i]f evidence should sufficiently 
demonstrate a medical relationship between the veteran's in 
service exposure to loud noise and his current disability, it 
would follow that the veteran incurred an injury in service; 
the requirements of § 1110 would be satisfied."  Id. at 160 
(citing Godfrey v. Derwinski, 2 Vet. App. 352 (1992)).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2003).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of continuity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  Id.

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2003), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such a condition.  

Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  A lay person is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).

A lay person is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one which a lay person's observations is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined that chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  

Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.


Materiality & Finality
Sinusitis & Allergic Rhinitis

The question of whether a previously denied claim for service 
connection may be reopened is a jurisdictional matter that 
must be addressed before the merits of a claim may be 
considered.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  The issue must always be considered, regardless of 
the action of the RO.  Id.  In the present case, the issue of 
whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
sinusitis with allergic rhinitis has not been fully 
adjudicated by the RO.  

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented since the last final denial of 
that claim.  It makes no difference whether the last final 
disallowance was based on the merits of the claim or on a 
determination that no new and material evidence had been 
presented following any earlier final disallowance.  Evans v. 
Brown, 9 Vet. App. 273 (1996) (an RO or Board decision 
refusing, based on a lack of new and material evidence, to 
reopen a previous finally disallowed claim, after having 
considered newly presented evidence, is truly a 
"disallowance" of the claim; citing Graves v. Brown, 8 Vet. 
App. 522 (1996)); see also Glynn v. Brown, 6 Vet. App. 523 
(1994).  

It should be noted that the VCAA regulations include a 
revision of the definition of new and material evidence found 
in 38 C.F.R. § 3.156(a), effective August 29, 2001.  Since 
the veteran's request for reopening of his previously-denied 
claim was received before August 29, 2001, the revised 
standard is inapplicable in this case.  

Service department medical records show that the veteran was 
examined in February 1973 in connection with the Reserve 
Officers Training Corps.  Examination of the sinuses was 
reported as normal.  In June 1975 he filled out a medical 
history form in which he indicated a history of sinusitis.  
The physician noted on the form that the veteran had sinus 
problems which improved with treatment.  Examination of the 
sinuses was normal.  On examination in March 1977, the 
veteran again reported a history of sinusitis.  The physician 
noted that the veteran intermittently used antihistamines.  
Examination was normal.

Medical records pertaining to the veteran's active duty show 
that he was given medication for sinus stuffiness in October 
1977.  In August 1981 he was seen for complaints of 
congestion, obstruction, and red eyes which had occurred 
during the spring and fall of each year for several years.  
This had been a problem especially since arriving at his duty 
station one year earlier.  The problem was exacerbated by 
dust and certain strong odors.  He had used nasal sprays and 
antihistamines with good results.  He was seen in follow-up 
in September 1981 for review of skin test results which 
showed a four-plus reaction to dust and mites.  The 
impression was probably vasomotor rhinitis with a 
questionable allergic component.  

On various occasions the veteran was noted to have sinus 
congestion associated with upper respiratory infections.  On 
review of a report of medical history filled out in April 
1989, the examiner noted that the veteran had chronic 
sinusitis.  The report of examination for separation from 
service is not of record.

The veteran's original application for service connection for 
sinusitis, received in July 1993, was initially adjudicated 
by the RO in July 1993.  The evidence of record at that time 
included, in addition to service medical records, the report 
of a VA general medical examination performed in March 1993.  
Examination findings included nasal edema.  Examination of 
the nose and sinuses was otherwise normal.  The examiner 
noted that sinusitis was not present and that the veteran had 
a history of allergic rhinitis which was relieved with 
antihistamines.  

The claim was again reviewed by the RO in a rating decision 
of December 1994, at which time the evidence of record 
included VA outpatient treatment records dated in 1993 and 
1994.  Those records contained no reference to sinusitis or 
rhinitis.  

A petition to reopen the claim of entitlement to service 
connection for sinusitis with allergic rhinitis was received 
in July 1999.  The evidence reviewed in connection with that 
claim consists primarily of a large quantity of VA outpatient 
treatment records dated since 1996 which show treatment for 
sinusitis.  

When the veteran's service connection claim was adjudicated 
in 1993 and 1994, the evidentiary deficiency that led to the 
denial of service connection for sinusitis and allergic 
rhinitis was the lack of post service medical evidence 
showing that he currently had sinusitis.  

While service medical records contained a number of 
references to sinusitis and rhinitis, the missing element was 
evidence showing that the veteran had current disability 
associated with the disorder.  The requisite new and material 
evidence needed to reopen the claim must therefore consist of 
medical documentation that the veteran currently has 
sinusitis.  

The VA outpatient treatment records showing the veteran's 
condition throughout much of the period since the most recent 
denial of service connection in 1994 amply demonstrate the 
current existence of chronic disability due to sinusitis with 
allergic rhinitis.  These findings relate directly to the 
basis cited for the prior denial of the claim, and bear 
directly on the question of whether the veteran has a post 
service disability due to chronic sinusitis with allergic 
rhinitis.  The Board finds that this evidence satisfies the 
regulatory definition of "new and material" evidence and that 
the claim for service connection for sinusitis with rhinitis 
is therefore reopened.  

The question of whether the new and material evidence viewed 
in conjunction with all of the evidence previously considered 
will ultimately provide a basis for the granting of service 
connection remains to be determined when the merits of the 
claim are considered.  That issue is unrelated to the 
question of whether the claim has been reopened by new and 
material evidence.  

In this regard, the Board would note that the circumstances 
of the present claim, which include evidence of symptoms of 
sinusitis before the veteran's entry on to active duty in 
July 1977, raise a question as to whether sinusitis with 
rhinitis clearly and unmistakably preexisted that period of 
service for the purpose of rebutting the statutory 
presumption of soundness.  See 38 U.S.C.A. § 1153 (West 
2002); 38 C.F.R. § 3.306(a)(b) (2003).  That question is not 
before the Board and cannot be considered either by the Board 
or the RO until after additional evidentiary development has 
been completed.  

Since the claim is reopened, the VCAA and the duty to assist 
are now fully applicable.  The requirements of the VCAA in 
developing the claim are discussed below in the remand 
portion of this decision.


Athlete's Foot

The veteran's original claim for service connection for 
athlete's feet was denied by the RO in July 1993.  The 
evidence of record at that time included service medical 
records which contained no reference to complaints or 
findings of athlete's foot.  


Also of record was the report of a VA general medical 
examination performed in March 1993 which contained no 
reference to athlete's foot.  The RO denied the claim on the 
basis that athlete's foot was not shown by the evidence of 
record.  

The evidence received since the unappealed rating decision of 
July 1993 includes a large quantity of VA medical records 
describing outpatient treatment provided to the veteran since 
1996.  

Treatment entries contained therein, including entries dated 
in March 1999 and August 2000, refer to diagnoses of tinea 
pedis.  Tinea pedis is athlete's foot.  See Dorland's 
Illustrated Medical Dictionary (26th Edition, 1985) 1370.  

The evidence received since the 1993 denial of service 
connection is new in the sense that it has not been 
previously reviewed by VA decision makers and the Board finds 
that it satisfies the regulatory definition of "new and 
material" for the purpose of reopening the claim.  Such 
evidence demonstrates the presence of athlete's foot at the 
present time.  

It is evidence that is significant enough that it must be 
considered in order for VA to fully decide the merits of the 
claim.  38 C.F.R. § 3.156(a); Fossie v. West, 12 Vet. App. 1 
(1998).  The evidence relates directly to the specific 
reasons cited for the prior denial of service connection.  
Evans, Id.; Hodge, Id.

The requirements for reopening of a previously denied claim 
as set forth in 38 C.F.R. § 3.156(a) are met and the claim is 
reopened.  Whether the new and material evidence viewed in 
conjunction with the evidence previously considered will 
provide a basis for the granting of service connection for 
athlete's foot remains to be determined.  

Before that question is reached, additional evidentiary 
development is required pursuant to the duty to assist 
provisions of the VCAA.  

ORDER

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for 
sinusitis with allergic rhinitis, the appeal is granted this 
extent only.  

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for 
athlete's foot, the appeal is granted to this extent only.

REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  

The CAVC has directed that where a claimant has submitted a 
timely notice of disagreement and the RO has not subsequently 
issued a statement of the case addressing the issue or issues 
raised, the Board must remand such issue(s) to the RO for 
issuance of a statement of the case.  See Manlincon v. West, 
12 Vet. App. 238, 340-41 (1999); see also, Pond v. West, 
12 Vet. App. 341, 347 (1999); Godfrey v. Brown, 7 Vet. 
App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 
130 (1996).  
The veteran submitted a timely notice of disagreement with 
the RO's March 2003 denial of an increased rating for his 
service-connected tinea cruris and granted service connection 
for hemorrhoids with the assignment of a noncompensable 
evaluation.  He is therefore entitled to issuance of an 
original statement of the case on the merits of the above 
issues.  

After issuance of the statement of the case, the veteran must 
be afforded an opportunity to perfect his appeal to the Board 
if he so desires.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.302, 303 (2001); Buckley v. West, 12 Vet. 
App. 76 (1998), Tablazon v. Brown, 8 Vet. App. 359 (1995).  
However, after the statement of the case is issued, the issue 
should be returned to the Board only if it the veteran 
perfects his appeal by filing a timely substantive appeal.  
See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  

Adequacy of VCAA Notice

The notice letters issued to the veteran to date pursuant to 
the Veterans Claims Assistance Act of 2000 (VCAA) 
substantially comply with the requirements of the VCAA with 
respect to the issues of entitlement to service connection 
for prostate cancer and a major depressive disorder, and 
entitlement to increased ratings for degenerative joint 
disease of the cervical spine and bilateral hearing loss.  

However, they do not adequately address, or omit reference 
altogether to, the other issues before the Board.  To satisfy 
the VCAA, VA must advise a claimant which evidence the 
claimant must supply, which evidence VA will obtain on his 
behalf and provide any evidence in the claimant's possession 
that pertains to the claim.  See 38 U.S.C.A. § 5103; see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board does not have the authority to cure a VCAA notice 
defect on its own.  See Disabled American Veterans v. 
Principi, 327 F.3d 1339 (Fed. Cir. 2003) (invalidating, as 
contrary to the governing statute, the VA regulation, 38 
C.F.R. § 19.9(a)(2)(ii), which gave the Board the authority 
to cure a procedural defect in an appeal by providing the 
claimant with notice under the VCAA).  Accordingly, the Board 
must remand such issues for further RO action pursuant to the 
VCAA.  


It is critical to note that the VCAA compliance is also 
inadequate with respect to the Manlincon issues (issuance of 
statement of the case) discussed above and that all actions 
necessary to satisfy the notice and duty to assist VCAA must 
be satisfied before the appeal as to those issues is 
adjudicated further.  


Development of the Evidence

Additional development of the medical evidence required for 
proper consideration of several of the issues on appeal must 
be undertaken before the Board may proceed with further 
appellate review.  

Arthritis.  With respect to the issue of entitlement to 
service connection for arthritis of multiple joints, a 
physical examination of the veteran is required.  Although it 
is neither shown nor claimed that arthritis was manifest 
during service, the veteran's appeal is based in part on an 
allegation that he has arthritis in a number of joints 
secondary to his various service-connected disabilities, 
which include degenerative joint disease of the cervical 
spine.  See 38 C.F.R. § 3.310(a) (2003).  

For proper consideration of the claim as to this issue, it 
must be determined which of his joints are currently affected 
by arthritis, and for each such joint, a medical opinion must 
be obtained as to whether such arthritis is proximately due 
to, the result of, or aggravated by disability for which 
service connection has already been granted.  38 C.F.R. 
§ 3.310(a) (2003); Allen v. Brown, 7 Vet. App. 439 (1995).

Depressive disorder.  The claim for service connection for a 
depressive disorder also includes a claim of secondary 
service connection.  The veteran testified at his hearing 
that he experienced symptoms of depression in service but did 
not report the symptoms to medical personnel in service or at 
any later time until after his prostate cancer was diagnosed 
in 1998.  

The prostate cancer appears to be the main disability to 
which he attributes increased symptoms of depression, but his 
statement that he was also told that depression is related to 
other disabilities must be fully evaluated.  A medical 
examination is therefore required to determine the extent to 
which he has a current depressive disorder related to 
physical disabilities and, if so, to identify the disability 
or disabilities which caused it.

Prostate cancer.  The medical evidence of record shows that 
the veteran was hospitalized for prostate cancer in February 
1999, but the record contains VA medical records showing that 
elevated prostate specific antigen readings considered to be 
suggestive of prostate cancer were recorded at earlier dates.  

In particular, the record contains a June 1998 outpatient 
treatment record entry showing that a prostate specific 
antigen reading of 8.0 was recorded in June 1998 and that a 
reading of 5.8 was reported in either November 1992 or 
November 1997.  

The clinical entry that supplied this information is 
handwritten and the date is not fully legible.  The 
inscription can be read as either November 1992 or November 
1997.  If the 1992 date is correct, this would be within the 
one year presumptive period following discharge from service 
during which service incurrence of carcinoma may be presumed.  

This is not to say that an abnormal prostate specific antigen 
reading in 1992 would necessarily support the granting of 
service connection; that is a medical question that must be 
resolved by appropriate medical personnel.  However, before a 
medical opinion is requested, an attempt should be made to 
locate any documentation relating to any prostate specific 
antigen test results that may have been obtained in 1992.  If 
no such records are found, the Board believes that reasonable 
doubt must be resolved in favor of the veteran and that 1992 
rather than 1997 must be accepted as the correct date of the 
abnormal test finding.  A VA examination and medical opinion 
to interpret the significance of such a finding are required 
in either case.

Athlete's foot.  Since the claim for service connection for 
athlete's foot has been reopened, the merits of that claim 
must be reviewed following completion of all actions 
necessary to satisfy the VCAA.  

The record does not document the presence of athlete's foot 
in service, but the question of whether the athlete's foot 
(tinea pedis) reported in post service VA outpatient 
treatment records is related to the service-connected tinea 
cruris must be resolved.  In order for service connection to 
be granted, the evidence must show that the post service 
tinea pedis does in fact constitute a chronic disorder and, 
if so, whether such disorder is proximately due to or the 
result of the service-connected tinea cruris involving the 
groins and left thigh.  A medical examination is required for 
this purpose.  

Degenerative joint disease of the cervical spine.  With 
respect to the issue of entitlement to an increased rating 
for degenerative joint disease of the cervical spine, the 
record shows that the current 30 percent rating has been 
assigned under Diagnostic Codes 5010 and 8510 of the rating 
schedule, which apply to traumatic arthritis and to paralysis 
of the upper radicular nerve group, respectively.  

Under Code 5003, traumatic arthritis is rated as degenerative 
arthritis on the basis of limitation of motion of the 
affected joint, in this case the cervical spine.  See 
38 C.F.R. § 4.71a, Codes 5003, 5010 (2003).  Nerve damage 
resulting from degenerative joint disease is rated according 
to the degree of incomplete or complete paralysis of the 
affected nerve.  38 C.F.R. § 4.124(a), Code 8510 (2003).  

In considering the claim for increase, the RO must consider 
the question of whether the veteran is entitled to separate 
evaluations for limitation of motion and nerve damage.  The 
assignment of multiple separate ratings for the same service-
connected disability is permissible where the ratings are not 
"duplicative of or overlapping with" the symptomatology of 
other conditions.  Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).  If duplication and overlapping are avoided, separate 
ratings do not contravene a VA regulation that prohibits the 
pyramiding of ratings for service-connected disabilities.  38 
C.F.R. § 4.25 (2003).  

Comprehensive orthopedic and neurological examinations to 
assess the degree of orthopedic and neurological deficit 
resulting from degenerative joint disease are required.  

The rating based on limitation of motion must be reviewed in 
light of the holding of the CAVC in DeLuca v. Brown, 8 Vet. 
App. 202 (1995) wherein it was held that, when a veteran 
alleges functional loss due to pain, the provisions of two VA 
regulations, 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
Under 38 C.F.R. § 4.40 (2003), a disability of the 
musculoskeletal system includes functional loss due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  "Weakness is as important as limitation 
of motion, and a part which becomes painful on use must be 
regarded as seriously disabled."  Under 38 C.F.R. § 4.45 
(2003), factors of joint disability include increased or 
limited motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  

In light of DeLuca, specificity of findings with regard to 
functional loss due to pain is required.  Examinations upon 
which rating decisions are based must adequately portray the 
extent of functional loss due to pain "on use or due to 
flareups."  "It is essential that the 
examination...adequately portray the...functional loss."  
DeLuca, at 206.  When the veteran claims functional loss due 
to pain, "[t]he medical examiner must be asked to express an 
opinion on whether pain could significantly limit functional 
ability during flare-ups or when the [joint] is used 
repeatedly over a period of time."  Id.  

In addition, the veteran testified at his Travel Board 
hearing that he had recently undergone electromyogram testing 
at a VA facility.  No records relating to that testing are in 
the appellate file.  All outpatient treatment records dated 
since December 2003, the date of the most recent available 
outpatient records, should be obtained before the appeal is 
adjudicated further.

Bilateral defective hearing.  With respect to the issue of 
entitlement to an initial compensable evaluation for 
defective hearing, the record shows that the veteran has been 
fitted with bilateral hearing aids provided by VA.  

Outpatient treatment records indicate that the speech 
recognition scores that led to issuance of the hearing aids 
was 56 percent.  The audiometry test results that provided 
this figure are not of record; the most recent audiology 
reports of record date from January 2000.  All available VA 
audiology reports should be obtained, and a current audiology 
examination should be performed.  

The Board believes that examinations discussed above are 
necessary to fulfill the duty to assist under the VCAA.  
("[F]ulfillment of the statutory duty to assist...includes 
the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one." (emphasis 
added))  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see 
also 38 C.F.R. § 4.1 (2003). ("It is...essential both in the 
examination and in the evaluation of the disability, that 
each disability be viewed in relation to its history").  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should process the 
Manlincon issue (entitlement to increased 
ratings for tinea cruris and 
hemorrhoids), beginning with the issuance 
of an original statement of the case as 
to these issues.  The VBA AMC must ensure 
that all of the notification and duty to 
assist requirements of the VCAA are 
satisfied as to this issue.  The veteran 
and his representative should also be 
specifically advised of the requirement 
that a timely substantive appeal must be 
filed if appellate review is desired.  

4.  The VBA AMC should obtain all VA 
outpatient treatment records for the 
veteran dated since December 2002.  All 
audiometric test reports dated since 
January 2000 should be requested.  

5.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him at any time for any of the 
disorders on appeal.  He should be 
requested to complete and return the 
appropriate release forms so that VA can 
obtain any identified evidence.  

All identified private treatment records 
should be requested directly from the 
healthcare providers.  

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.  

6.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).  

7.  The VBA AMC should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon or other 
appropriate available specialist, 
including on a fee basis if necessary, 
for the purpose of (1) ascertaining the 
nature and extent of orthopedic 
disability associated with degenerative 
joint disease of the cervical spine and 
(2) determining the extent to which the 
veteran has arthritis of any joint or 
joints as the result of his service-
connected cervical spine disability.  All 
necessary tests and studies should be 
performed.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner before and 
pursuant to the examination.  
The examiner must annotate the 
examination report that the claims file 
was in fact made available for review 
in conjunction with the examination.  
Any further indicated special studies 
must be conducted.  

It is requested that the examiner address 
the following:

(a)  The examiner should 
record complete range of 
motion findings for the 
cervical spine.  

(b)  The examiner should 
indicate whether the 
service-connected 
degenerative joint disease 
results in weakened 
movement, excess 
fatigability, and 
incoordination, and if so, 
to what extent.  

(c)  The examiner should 
indicate whether the 
service-connected 
degenerative joint disease 
results in following:  

(1) complaints of pain which 
are visibly manifest on 
movement, 

(2) the presence or absence, 
and degree, of muscle 
atrophy attributable to the 
service-connected cervical 
spine disability, 

(3) the presence or absence 
of changes suggesting disuse 
due to the service-connected 
disability, and 
(4) the presence or absence 
of any other objective 
manifestation that would 
demonstrate disuse or 
functional impairment due to 
pain?

It is requested that the examiner also 
address the following:  

(a)  The examiner should 
identify each joint 
(including the low back, 
right shoulder, both legs, 
and any other locations cited 
by the veteran) in which the 
presence of arthritis is 
demonstrated by X-ray 
findings.  
(b)  For each joint in which 
the presence of arthritis is 
demonstrated by X-ray 
findings, the examiner should 
express an opinion as to 
whether it is at least as 
likely as not that such 
arthritis is proximately due 
to, the result of, or 
aggravated by service-
connected degenerative joint 
disease of the cervical 
spine.  
Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

8.  The VBA AMC should arrange for a VA 
special neurological examination of the 
veteran by a neurologist or other 
appropriate available specialist, 
including on a fee basis if necessary, 
for the purpose of ascertaining the 
nature and extent of severity of the 
service-connected neuropathy associated 
with the degenerative joint disease of 
the cervical spine.  All necessary tests 
and studies should be performed.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner before and 
pursuant to the examination.  
The examiner must annotate the 
examination report that the claims file 
was in fact made available for review 
in conjunction with the examination.  
Any further indicated special studies 
must be conducted.  

It is requested that the examiner address 
the following:

(a)  All neurological 
impairment associated with 
the service-connected 
degenerative joint disease of 
the cervical spine should be 
clinically described and 
quantified.  
(b)  If neurological deficit 
is found, the examiner should 
identify the affected 
nerve(s) and characterize the 
degree of impairment.  
(c)  Motor and sensory 
deficits should be separately 
described.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

9.  The VBA AMC should arrange for a VA 
special dermatological examination of the 
veteran by a dermatologist or other 
available appropriate medical specialist, 
including on a fee basis if necessary, 
for the purpose of ascertaining whether 
the veteran has chronic disability due to 
tinea pedis and if so, whether it is 
related to the service-connected tinea 
cruris.  All necessary tests and studies 
should be performed.  


The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner before and 
pursuant to the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  Any further 
indicated special studies must be 
conducted.  It is requested that the 
examiner address the following:

(a)  Each skin disorder 
currently present should be 
described in full and a 
diagnosis should be assigned 
for each.  

(b)  All present 
manifestations of tinea pedis 
and tinea cruris should be 
described in full.  

(c)  The examiner should 
indicate whether any tinea 
pedis found constitutes a 
chronic disorder.  

(d)  The examiner should 
express an opinion as to 
whether it is at least as 
likely as not that any 
chronic tinea pedis is 
proximately due to, the 
result of, or aggravated by 
service-connected tinea 
cruris.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

9.  The VBA AMC should arrange for a VA 
special psychiatric examination of the 
veteran by a psychiatrist, including on a 
fee basis if necessary, for the purpose 
of ascertaining the nature and etiology 
of any psychiatric disorder(s) which may 
be present, particularly if such is/are 
proximately due to, the result of, or 
aggravated by secondary to service-
connected disabilities.  All necessary 
tests and studies should be performed.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner before and 
pursuant to the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  Any further 
indicated special studies must be 
conducted.  

It is requested that the examiner address 
the following:

(a)  All current psychiatric 
disorders present should be 
described in full and a 
diagnosis should be assigned 
for each.  

(b)  The examiner should 
express an opinion as to 
whether it is at least as 
likely as not that any 
current depressive 
disorder(s) is/are 
proximately due to, the 
result of, or aggravated by 
any current service-connected 
disability(ies).  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  



10.  The VBA AMC should arrange for a 
special VA examination by an oncologist 
or other available appropriate medical 
specialist, including on a fee basis if 
necessary, for the purpose of obtaining a 
medical opinion as to whether prostate 
cancer is due to service on any basis, 
and the approximate time of onset.  All 
necessary tests and studies should be 
performed.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner before and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies must be conducted.  

It is requested that the examiner address 
the following:

(a)  The examiner should 
review the veteran's complete 
claims file regarding the 
initial symptomatology and 
diagnosis of prostate cancer.  

(b)  The examiner should 
express an opinion as to 
whether it is at least as 
likely as not that a prostate 
specific antigen test finding 
of 5.8 in May 1992 
establishes that prostate 
cancer was present at the 
time.  

(c) The examiner must be 
requested to express an 
opinion as to whether it is 
at least as likely as not 
that prostate cancer is due 
to service eon any basis.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

11.  The VBA AMC should arrange for a 
special VA audiology examination of the 
veteran, including on a fee basis if 
necessary, for the purpose of 
ascertaining the current severity of 
service-connected bilateral hearing loss.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner before and 
pursuant to the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  Any further 
indicated special studies must be 
conducted.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

12.  Thereafter, the VBA AMC should 
review the claims file to ensure that all 
of the foregoing requested development 
has been completed.  In particular, the 
VBA AMC should review the requested 
examination reports and required medical 
opinions to ensure that they are 
responsive to and in compliance with the 
directives of this remand, and if they 
are not, the VBA AMC should implement 
corrective procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

13.  After undertaking any further 
development deemed essential in addition 
to that specified above, the VBA AMC 
should readjudicate the issues on appeal.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claims for service 
connection and increased evaluations, and may result in their 
denial.  38 C.F.R. § 3.655 (2003).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



